Citation Nr: 1243074	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the VA RO in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for a right shoulder disability, a right elbow disability, and a back disability.

In July 2010, the Board granted entitlement to service connection for a right shoulder disability, and remanded the claims of entitlement to service connection for a right elbow disability and a back disability.

In a November 2011 rating decision, the RO granted entitlement to service connection for lumbosacral spine strain with degenerative disc disease.  Consequently, this claim is no longer before the Board. 


FINDING OF FACT

The Veteran likely has right elbow tendonitis and lateral epicondylitis due to injury sustained while on active duty.


CONCLUSION OF LAW

The Veteran has right elbow tendonitis and lateral epicondylitis that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his hearing, the Veteran contended that he had a right elbow disability that is related to active duty.  He testified that he began having difficulties with his right elbow at the same time he sustained an injury to his right shoulder, when loading 95 to 100-pound shells into a howitzer while serving in Vietnam.  He indicated that he experienced pain, stiffness and reduced range of motion, and that he has had these symptoms since leaving service.  

The Veteran's service treatment records do not reflect any treatment for or diagnosis of a right elbow disability.  However, the evidence of record shows that the Veteran has consistently reported ongoing symptoms in his right elbow since service.

On his initial claim for disability, the Veteran indicated that his right elbow disorder began in July 1969.  The Veteran's service personnel records show that he served in Vietnam from July 26, 1969, to July 23, 1970.

There are conflicting opinions as to whether the Veteran's current right elbow disorder is related to active duty.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Veteran was provided with a VA examination in October 2010.  The examiner took a history from the Veteran, which included his contentions that he began having problems with his right elbow while he was on active duty in Vietnam, but that he did not seek any treatment.  The examiner diagnosed right elbow tendonitis and lateral epicondylitis.  While he acknowledged that it was possible that the Veteran's current right elbow disorders may have occurred while on active duty, he provided the opinion that it was less likely as not that the Veteran had a right elbow disability that was due to or a result of any injury, event, illness or other circumstances that occurred while on active duty.  He explained that there was simply no documentation to support a link between his right elbow disability and active duty.  He noted that the Veteran did not seek treatment while on active duty or shortly after his release, and that there was a lack of a preponderance of medical evidence based on review of documentation and clinical presentation and history to support the Veteran's claim.

This examiner did not address the lay evidence of record, namely the Veteran's reports of ongoing left elbow symptoms since service, but based his opinion on the lack of medical documentation.  The Veteran is competent to report his ongoing symptoms in his right elbow.  Jandreau.  In addition, his statements regarding the in-service onset of pain, stiffness and reduced range of motion have been consistent throughout the record.  As such, his statements appear credible.  The Veteran does not have the requisite medical expertise to provide an opinion as to a diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  However, his statements should be considered as part of the record of evidence, reflecting an in-service onset and continuity of symptoms.  

The fact that this examiner did not address the Veteran's lay statements diminishes the probative value of the opinion.  (A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).)

The record includes a May 2010 letter from the Veteran's private physician, T.J. Connolly, M.D., who noted that he had been treating the Veteran since November 2007 and had reviewed his available records in order to provide an opinion regarding his right elbow disability.  Dr. Connolly found that it was as likely as not that his right elbow disability was due, in large part, to his duties while serving in Vietnam, as his current disability was consistent with his history of injury during his time in the military.  While he found that further assessment by an orthopedic surgeon may provide greater clarity regarding this issue, he concluded that, based on his assessment, examination and experiences as a physician, he felt that the Veteran's right elbow disability was as likely as not related to service.  The Board finds that this opinion, which appears to be based upon an accurate history provided by the Veteran, and provides a rationale for the opinion, has more probative value with regard to whether the Veteran's right elbow disorder is related to service.  

The Board finds that a grant of service connection is warranted for right elbow tendonitis and lateral epicondylitis.  The Veteran's testimony has been consistent throughout and consistent with the report he gave to Dr. Connolly.  Although the service treatment records do not reflect the injury as recounted by the Veteran, the preponderance of competent, credible evidence in the record supports a grant of service connection for right elbow tendonitis and lateral epicondylitis.  



ORDER

Service connection for right elbow tendonitis and lateral epicondylitis is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


